Exhibit 10.11

 

Execution Copy

 

InSight Health Services Holdings Corp.

 

CONSULTING AGREEMENT

 

THIS AGREEMENT is entered into as of October 26, 2007, by and between Richard
Nevins (“Consultant”) and InSight Health Services Holdings Corp., a Delaware
corporation (the “Company”). The Company and Consultant are sometimes
collectively referred to herein as the “Parties” and individually as a “Party”.

 

Consultant is a director of the Company. The Company desires to obtain the
services of Consultant to consult with and perform services as an independent
contractor for the Company with respect to its businesses, and Consultant
desires to provide services to the Company upon the terms and conditions set
forth in this Agreement.

 

In consideration of the mutual covenants and agreements set forth herein, the
Parties agree as follows:

 


1.             CONSULTING SERVICES. THE COMPANY HEREBY ENGAGES CONSULTANT AS AN
INDEPENDENT CONTRACTOR, AND NOT AS AN EMPLOYEE, TO RENDER CONSULTING SERVICES TO
THE COMPANY AS HEREINAFTER PROVIDED, AND CONSULTANT HEREBY ACCEPTS SUCH
ENGAGEMENT, COMMENCING AS OF OCTOBER 29, 2007. THE ENGAGEMENT AS A CONSULTANT
SHALL BE ON A WEEK-TO-WEEK BASIS (THE “CONSULTING PERIOD”). CONSULTANT SHALL
HAVE THE OFFICIAL TITLE OF INTERIM CHIEF EXECUTIVE OFFICER. DURING THE
CONSULTING PERIOD, CONSULTANT SHALL RENDER SUCH CONSULTING SERVICES TO THE
COMPANY IN CONNECTION WITH THE COMPANY’S BUSINESS AS WOULD BE CONSISTENT WITH
THE JOB OF INTERIM CHIEF EXECUTIVE OFFICER, AND SHALL BE RESPONSIBLE TO AND
REPORT TO THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”).


 

2.             Compensation; Reimbursement. In consideration of Consultant’s
consulting services set forth in paragraph 1 above, the Company shall pay to
Consultant $10,000 per week (the “Consulting Payment”), which shall be earned as
of the first business day of each week. At the conclusion of the Consulting
Period, at the request of Consultant, the Board will consider a request by
Consultant for payment of a discretionary bonus (the “Discretionary Bonus”).
Consultant shall have no right to the Discretionary Bonus under any
circumstances, it being understood that any such award is at the complete and
sole discretion of the Board, taking into account any and all factors that the
Board may determine. During the Consulting Period, Consultant shall not be
entitled to any meeting fees or committee fees that would otherwise be earned in
connection with his service as a director of the Company or member of any
committee of the Board, but shall be entitled to the annual retainer payments.
Consultant shall be entitled to any equity award that would otherwise be earned
by him as a director of the Company. Consultant shall not be entitled to any
fringe benefits, perquisites or other employee benefits from the Company. The
Company shall reimburse Consultant for all reasonable out-of-pocket expenses
incurred by him in the course of performing services under this Agreement,
including the cost of temporary accommodations at a location convenient to the
Company’s headquarters, and which are otherwise consistent with the Company’s
policies in effect from time to time with

 

--------------------------------------------------------------------------------


 


RESPECT TO TRAVEL, ENTERTAINMENT AND OTHER BUSINESS EXPENSES, SUBJECT TO THE
COMPANY’S REQUIREMENTS WITH RESPECT TO REPORTING AND DOCUMENTATION OF SUCH
EXPENSES.


 


3.             CONFIDENTIAL INFORMATION. CONSULTANT ACKNOWLEDGES THAT THE
INFORMATION, OBSERVATIONS AND DATA RELATING TO THE BUSINESS OF THE COMPANY AND
ITS SUBSIDIARIES WHICH CONSULTANT HAS OBTAINED AS A DIRECTOR OF THE COMPANY AND
ITS SUBSIDIARIES OR SHALL OBTAIN DURING THE COURSE OF HIS ASSOCIATION WITH THE
COMPANY AND ITS SUBSIDIARIES AND HIS PERFORMANCE UNDER THIS AGREEMENT ARE THE
PROPERTY OF THE COMPANY AND ITS SUBSIDIARIES. CONSULTANT AGREES THAT HE SHALL
NOT USE FOR HIS OWN PURPOSES OR DISCLOSE TO ANY THIRD PARTY ANY OF SUCH
INFORMATION, OBSERVATIONS OR DATA WITHOUT THE PRIOR WRITTEN CONSENT OF THE
BOARD, UNLESS AND TO THE EXTENT THAT THE AFOREMENTIONED MATTERS BECOME GENERALLY
KNOWN TO AND AVAILABLE FOR USE BY THE PUBLIC OTHER THAN AS A RESULT OF
CONSULTANT’S ACTS OR OMISSIONS. CONSULTANT SHALL DELIVER TO THE COMPANY AT THE
END OF THE CONSULTING PERIOD, OR AT ANY OTHER TIME THE COMPANY MAY REQUEST, ALL
MEMORANDA, NOTES, PLANS, RECORDS, REPORTS, COMPUTER TAPES, PRINTOUTS AND
SOFTWARE AND OTHER DOCUMENTATION (AND COPIES THEREOF) RELATING TO THE BUSINESS
OF THE COMPANY AND ITS SUBSIDIARIES WHICH CONSULTANT MAY THEN POSSESS OR HAVE
UNDER HIS CONTROL.


 


4.             INVENTIONS AND PATENTS. CONSULTANT ACKNOWLEDGES THAT ALL
INVENTIONS, INNOVATIONS, IMPROVEMENTS, DEVELOPMENTS, METHODS, DESIGNS, ANALYSES,
DRAWINGS, REPORTS AND ALL SIMILAR OR RELATED INFORMATION (WHETHER PATENTABLE OR
NOT) WHICH RELATE TO THE ACTUAL OR ANTICIPATED BUSINESS, RESEARCH AND
DEVELOPMENT OR EXISTING OR FUTURE PRODUCTS OR SERVICES OF THE COMPANY AND ITS
SUBSIDIARIES AND WHICH ARE CONCEIVED, DEVELOPED OR MADE BY HIM DURING THE
CONSULTING PERIOD (“WORK PRODUCT”) BELONG TO THE COMPANY. CONSULTANT SHALL
PROMPTLY DISCLOSE SUCH WORK PRODUCT TO THE COMPANY AND PERFORM ALL ACTIONS
REASONABLY REQUESTED BY THE COMPANY (WHETHER DURING OR AFTER THE CONSULTING
PERIOD) TO ESTABLISH AND CONFIRM SUCH OWNERSHIP (INCLUDING, WITHOUT LIMITATION,
ASSIGNMENTS, POWERS OF ATTORNEY AND OTHER INSTRUMENTS).


 


5.             TAX RETURNS. CONSULTANT SHALL FILE ALL TAX RETURNS AND REPORTS
REQUIRED TO BE FILED BY HIM ON THE BASIS THAT CONSULTANT IS AN INDEPENDENT
CONTRACTOR, RATHER THAN AN EMPLOYEE, AS DEFINED IN TREASURY REGULATION
§31.3121(D)-1(C)(2). CONSULTANT SHALL BE SOLELY RESPONSIBLE FOR ALL TAXES,
INCLUDING FEDERAL, STATE AND LOCAL INCOME TAXES, FICA, FUTA OR SIMILAR TAXES
THAT MAY RESULT FROM HIS PERFORMING SERVICES TO THE COMPANY PURSUANT TO THIS
AGREEMENT.


 


6.             SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE COMPANY AND ITS AFFILIATES, SUCCESSORS AND ASSIGNS
AND SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF CONSULTANT AND HIS LEGAL
REPRESENTATIVES AND ASSIGNS; PROVIDED THAT IN NO EVENT SHALL CONSULTANT’S
OBLIGATIONS TO PERFORM FUTURE SERVICES FOR THE COMPANY BE DELEGATED OR
TRANSFERRED BY CONSULTANT WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY
(WHICH CONSENT MAY BE WITHHELD IN ITS SOLE DISCRETION). THE COMPANY MAY ASSIGN
OR TRANSFER ITS RIGHTS HEREUNDER TO ANY OF ITS AFFILIATES OR TO A SUCCESSOR
CORPORATION IN THE EVENT OF MERGER, CONSOLIDATION OR TRANSFER OR SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY.


 


7.             MODIFICATION OR WAIVER. NO AMENDMENT, MODIFICATION OR WAIVER OF
THIS AGREEMENT SHALL BE BINDING OR EFFECTIVE FOR ANY PURPOSE UNLESS IT IS MADE
IN A WRITING SIGNED BY THE PARTY AGAINST WHO ENFORCEMENT OF SUCH AMENDMENT,
MODIFICATION OR WAIVER IS SOUGHT. NO COURSE OF DEALING BETWEEN THE PARTIES TO
THIS AGREEMENT SHALL BE DEEMED TO AFFECT OR TO MODIFY,


 

2

--------------------------------------------------------------------------------


 


AMEND OR DISCHARGE ANY PROVISION OR TERM OF THIS AGREEMENT. NO DELAY ON THE PART
OF THE COMPANY OR CONSULTANT IN THE EXERCISE OF ANY OF THEIR RESPECTIVE RIGHTS
OR REMEDIES SHALL OPERATE AS A WAIVER THEREOF, AND NO SINGLE OR PARTIAL EXERCISE
BY THE COMPANY OR CONSULTANT OF ANY SUCH RIGHT OR REMEDY SHALL PRECLUDE OTHER OR
FURTHER EXERCISES THEREOF. A WAIVER OF RIGHT OR REMEDY ON ANY ONE OCCASION SHALL
NOT BE CONSTRUED AS A BAR TO OR WAIVER OF ANY SUCH RIGHT OR REMEDY ON ANY OTHER
OCCASION.


 


8.             GOVERNING LAW. ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR
PROVISIONS (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE.


 


9.             SEVERABILITY. WHENEVER POSSIBLE EACH PROVISION AND TERM OF THIS
AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OR TERM OF THIS AGREEMENT SHALL BE HELD TO
BE PROHIBITED BY OR INVALID UNDER SUCH APPLICABLE LAW, THEN SUCH PROVISION OR
TERM SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY,
WITHOUT INVALIDATING OR AFFECTING IN ANY MANNER WHATSOEVER THE REMAINDER OF SUCH
PROVISION OR TERM OR THE REMAINING PROVISIONS OR TERMS OF THIS AGREEMENT.


 


10.           NO STRICT CONSTRUCTION. THE LANGUAGE USED IN THIS AGREEMENT SHALL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO EXPRESS THEIR
MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST ANY
PARTY.


 


11.           NOTICE. ANY NOTICE REQUIRED OR PERMITTED HEREUNDER SHALL BE GIVEN
IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN UPON PERSONAL DELIVERY OR UPON
DEPOSIT WITH A REPUTABLE OVERNIGHT COURIER, WITH DELIVERY CHARGES PREPAID,
ADDRESSED TO THE OTHER PARTY HERETO AT HIS OR ITS ADDRESS SHOWN BELOW:

 

 

The Company:

 

 

 

InSight Health Services Holdings Corp.
26250 Enterprise Court
Suite 100
Lake Forest, CA 92630
Attn: General Counsel

 

 

 

Consultant:

 

 

 

Richard Nevins
22 Hillcrest Road
Tiburon, CA 94920

 

or at such other address as such Party may designate by ten days advance written
notice to the other Party.

 

3

--------------------------------------------------------------------------------


 


12.           CAPTIONS. THE CAPTIONS USED IN THIS AGREEMENT ARE FOR CONVENIENCE
OF REFERENCE ONLY AND DO NOT CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT
BE DEEMED TO LIMIT, CHARACTERIZE OR IN ANY WAY AFFECT ANY PROVISION OF THIS
AGREEMENT, AND ALL PROVISIONS OF THIS AGREEMENT SHALL BE ENFORCED AND CONSTRUED
AS IF NO CAPTION HAD BEEN USED IN THIS AGREEMENT.


 


13.           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, ANY
ONE OF WHICH NEED NOT CONTAIN THE SIGNATURES OF MORE THAN ONE PARTY, BUT ALL
SUCH COUNTERPARTS TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

*    *    *    *

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

InSight Health Services Holdings Corp.

 

 

 

 

 

By:

/s/ Mitch C. Hill

 

 

 

 

Its:

EVP and Chief Financial Officer

 

 

 

 

 

 

 

 

/s/ R. Nevins

 

 

Richard Nevins

 

--------------------------------------------------------------------------------